COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER ON MOTION
Cause number:              01-18-00485-CV
Style:                     In the Interest of K.L.W., A Child
Date motion filed*:        June 12, 2018
Type of motion:            Unopposed Motion to Extend Time to File Notice of Appeal
Party filing motion:       Appellant B.B.C.’s appointed counsel, Donald M. Crane
Document to be filed:      N/A

Is appeal accelerated?        Yes (parental termination).

If motion to extend time:
       Original due date:                   May 23, 2018 (Notice of appeal deadline)
       Number of extensions granted:             0    Current Due Date: June 7, 2018 (15-day
                                            grace period)
         Date Requested:                    June 6, 2018

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Appellant B.B.C.’s motion to extend the time to file the notice of appeal is granted
       because the first amended notice of appeal was filed on June 6, 2018, within the 15-day
       grace period and appointed counsel’s motion provides a reasonable explanation for the
       14-day delay. See TEX. R. APP. P. 10.5(b), 26.1(b), 26.3; Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997).

Judge’s signature: /s/ Laura C. Higley
                                                               the Court

Date: June 14, 2018




November 7, 2008 Revision